UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7899



PAUL NAGY,

                                              Plaintiff - Appellant,

          versus


HOLLY B. ROGERS,

                                              Defendant - Appellee,

          and


JAMES CRAVEN, III,

                                                          Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-05-348-5-FL)


Submitted:   February 10, 2006             Decided:   March 7, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul Nagy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Paul Nagy appeals the district court’s order denying

relief on his Bivens complaint.*         We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court. See Nagy v. Rogers, No. CA-05-348-5-

FL (E.D.N.C. Nov. 1, 2005). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid    the

decisional process.    We deny Nagy’s motion to expedite as moot.



                                                                    AFFIRMED




     *
      Bivens v. Six Unknown Named            Agents   of   Fed.   Bureau    of
Narcotics, 403 U.S. 388 (1971).

                                   - 2 -